DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
 

Response to Amendment
	This action is in response to the remarks filed on 8/18/2022. The amendments filed on 8/18/2022 have been entered. Original claims 1-20 are reviewed, and full faith and credit has been given to the action(s) of the previous examiner(s). Claim(s) 9 and 19 are cancelled and therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b). Prior rejections to claim(s) 9 and 19 have been withdrawn in light of the applicant’s cancellation of these claims. New claim 21 is added. Accordingly, claims 1-8, 10-18 and 20-21 remain pending. 
	Regarding the 35 USC § 112(b) indefiniteness rejections to claims 1-8, 10-18 and 20, the remarks and amendments to the claims have been reviewed. Examiner agrees with the applicants remarks and the prior 35 USC § 112 rejection(s) have been withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-13, 15-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stoute et al ("Optical data link assembly for 360 µm diameter IVUS on guidewire imaging devices," SENSORS, 2014 IEEE, 2014, pp. 217-220) (hereinafter “Stoute”) as provided by applicant, in view of Eberle et al (US5368037 A, 1994-11-29) (hereinafter “Eberle ‘037”).

	Regarding claim 1, Stoute teaches an intraluminal imaging device (“an IVUS on guidewire concept with optical link” [B. Motivation for an optical data link in a guidewire p.2], [figs. 1-3 and assoc par]; an IVUS is an intraluminal imaging device), comprising: 
	a flexible elongate member defining a longitudinal axis and configured to be inserted into a body lumen within a patient (“Flex-2-Rigid (F2R) technology platform … rigid silicon islands…are interconnected with flexible hinges made from polyimide” [A. F2R technological platform p.2], [fig. 1 and assoc par]; the catheter is flexible and may be inserted into a body lumen [see fig. 1 reproduced below]); 

    PNG
    media_image1.png
    169
    368
    media_image1.png
    Greyscale

The ultrasound probe assembly is flexible and inserted into body lumen (Stoute fig. 1)
	an imaging assembly disposed at a distal portion of the flexible elongate member ([fig. 3 and assoc par]; the imaging assembly is disposed at the distal end of the IVUS device to enable the capture of intraluminal images [see fig. 3 reproduced below]), the imaging assembly comprising: 
		a plurality of ultrasound transducer elements disposed around the longitudinal axis (“The annular CMUT array will provide side-looking IVUS.” [B. Concept and components p.3], [figs. 2-3 and assoc par]); and 
		a first integrated circuit controller in communication with the plurality of ultrasound transducer elements, wherein the first integrated circuit controller comprises annular shape (“the array elements are interconnected through the F2R flexible bridges with a control Application-Specific Integrated Circuit (ASIC),” [B. Concept and components p.3], [figs. 2-3 and assoc par]; the ultrasound imaging elements (i.e. ultrasound transducers) are arranged about a longitudinal axis of the IVUS in an annular shape [see fig. 3 reproduced below]), 
wherein the face of the first integrated circuit controller is oriented to face the plurality of ultrasound transducer elements (“array elements are interconnected through the F2R flexible bridges with a control Application-Specific Integrated Circuit (ASIC). The disc-shaped ASIC distributes the power to the CMUTs and multiplexes the outgoing signal” [B. Concept and Components p. 3]), 
	but Stoute fails to explicitly teach the plurality of bond pads.
	However, in the same field of endeavor, Eberle ‘037 teaches an ultrasound catheter probe for insertion into a vasculature ([clm 1], [figs. 2-6 and assoc par]),
	further teaching a first integrated circuit controller in communication with a plurality of ultrasound transducer elements (“an array of transducers is mounted upon a first section of the multi- 5 sectioned body … Integrated circuits are mounted upon a second section of the multi-sectioned body” [col.3, ln. 4-25], [figs. 2-6 and assoc par]; the integrated circuit is in communication with the ultrasound transducer annular array [see fig. 2 reproduced below]),
	wherein the first integrated circuit controller comprises annular shape 
and a plurality of first bond pads disposed on a face of the first integrated circuit controller (“the transducer assembly includes a transducer array configured in a cylindrical shape” [clm 7], [figs. 2-6 and assoc par]; “set of integrated circuits (IC's) 18 mounted upon the carrier 20.” [col. 5, ln 5-12]; the integrated circuit is arranged in an annular shape to communicate with the cylindrical transducer array [see fig. 2 reproduced below]),
wherein each of the plurality of the first bond pads is in contact with one respective transducer element of the plurality of ultrasound transducer elements (“positioning the electronics body 12 and transducer assembly 14 in order to mate a set of 64 conductor lines 30 from the IC's 18 mounted upon the electronics body 12 to a set of 64 transducer contacts 32 of the transducer assembly 14” [col. 5, ln 55-67]; each of the conductor lines (i.e. bond pads) enables communication between a respective transducer element and the integrated circuit [see fig. 2 reproduced below]).  

    PNG
    media_image2.png
    290
    1147
    media_image2.png
    Greyscale

The integrated circuit is shaped to mate a respective conductor line with an ultrasound transducer element (Eberle ‘037 fig. 2, annotated)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Stoute to include the plurality of bond pads as taught by Eberle ‘037. Percutaneous coronary intervention is a procedure for the treatment of coronary artery disease – which is the leading cause of death worldwide – but the procedure would greatly benefit from improvements in the imaging methodology used (Stoute [A. Background on Intravascular Ultrasound p.1]). Making the claimed modifications enable a means for joining the conductor lines of the electronics body to the conducting electrodes of the transducer assembly, thereby providing a signal path between the separately fabricated sections containing the integrated circuits and the transducer assembly of an ultrasound catheter (Eberle ‘037 [col. 2, ln 55-60]).

	Regarding claim 2, Stoute in view of Eberle ‘037 teach the intraluminal imaging device of claim 1, Stoute further teaches a second integrated circuit controller in communication with the ultrasound transducer elements and the first integrated circuit controller, wherein the second integrated circuit controller is annularly shaped (“Most likely the ASIC will require more space than available in a single disc. In that case, the ASIC functionality could be split up among several ASICs” [B. Concept and Components p.3], [fig. 3 and assoc par]; a case where an “ASIC will require more space” may include a second integrated circuit controller in communication with the ultrasound transducer elements to power the CMUT and multiplex the signal [B. Concept and Components p.3]). 

	Regarding claim 3, Stoute in view of Eberle ‘037 teach the intraluminal imaging device of claim 2, wherein Stoute further teaches the imaging assembly further comprises a flexible substrate, wherein the plurality of ultrasound transducer elements is formed on the flexible substrate (“F2R is a planar process technology where the resulting device could be folded up to fit the desired small form-factor.” [A. F2R Technological Platform p.1], [fig. 2 and assoc par]; the flexible substrate comprises the ultrasound transducers and wraps into the annular shape [see fig. 2 reproduced below]), and the first and second integrated circuit controllers [see claim 2 rejection],

    PNG
    media_image3.png
    298
    670
    media_image3.png
    Greyscale

The transducer array is fabricated on a flexible substrate that wraps into an annular shape and communicates with integrated circuitry (Stoute fig. 2, annotated)
wherein the flexible substrate extends longitudinally between the first and second integrated circuit controllers (“the ASIC functionality could be split up among several ASICs. They could be stacked like a sandwich.” [B. Concept and Components p.3], [figs. 2-3 and assoc par]; stacking the ASICs ‘like a sandwich’ interpreted as combining the at least two ASIC components with the flexible substrate spanning longitudinally between).
	Since Stoute may require multiple ASICs ([see B. Concept and Components; claim 2 rejection above]), it would have been obvious to one of ordinary skill in the art to try a configuration wherein the at least first and second ASIC define the start and end of the flexible substrate longitudinally as a finite number of possible manufacturing configurations (e.g., (1) ASICs adjacent to one another at proximal end of flexible substrate; (2) ASICs adjacent to one another at distal end of flexible substrate; (3) ASICs separated from one another by the transducer array at either end). The position of the ASICS relative to each other and the ultrasonic transducer array represents an alternative design choice that would have been obvious to one of ordinary skill in the art that is expected to produce the same outcome in the absence of showing any criticality or unexpected results. Furthermore, it is known that there are several other advantages to the sheet approach to fabricating the transducer array; for example, fabrication on a flat surface is easier than on a curved/cylindrical surface (Eberle [col.8 ln 45-55]).

	Regarding claim 4, Stoute in view of Eberle ‘037 teach the intraluminal imaging device of claim 2, wherein Stoute further teaches the first integrated circuit controller is positioned proximally of the plurality of ultrasound transducer elements and the second integrated circuit controller is positioned distally of the plurality of ultrasound transducer elements (“the ASIC functionality could be split up among several ASICs. They could be stacked like a sandwich.” [B. Concept and Components p.3], [figs. 2-3 and assoc par]; the motivation and logic pattern to position the first and second integrated circuit controllers proximal and distal, respectively, to the ultrasound elements is addressed by the sandwich interpretation [see claim 3 rejection]).  

	Regarding claim 5, Stoute in view of Eberle ‘037 teach the intraluminal imaging device of claim 4, wherein Stoute further teaches the flexible elongate member comprises an inner member extending through an inner diameter of the first and second integrated circuit controllers (“optical fiber used as guidewire core” [fig. 3 inset p.3]; the optical fiber extends through center of the annular ASICs [see fig. 3 and assoc par]), and 
wherein an acoustic backing material is disposed in a space defined by the inner member, the first and second integrated circuit controllers, and the plurality of ultrasound transducer elements (“The SiO2 mask is etched through in some areas, which will delineate the shape of the silicon islands after the DRIE process. Other areas are partially etched,” [A. F2R technological platfom p.2], [fig. 3 and assoc par]; the mask (i.e. acoustic backing material) is disposed in a space that is bounded by the optical fiber, ultrasound transducers, and sandwiched between ASICs which power the imaging elements [see fig. 3 reproduced below]).

    PNG
    media_image4.png
    325
    806
    media_image4.png
    Greyscale

Optical fiber and power wire runs through the hollow cores of the ASICs, and Si-O2 mask is disposed between the fiber and ultrasound elements (Stoute fig. 3, annotated)

	Regarding claim 6, Stoute in view of Eberle ‘037 teach the intraluminal imaging device of claim 4, wherein Stoute further teaches the flexible elongate member comprises an outer member and an inner member, wherein the inner member comprises a conductive trace (“the polyimide bridges contain aluminium routing
layers for electrical interconnection between the islands” [A. F2R technological platform p.2], [fig. 3 and assoc par]; power wires/aluminum routing layers are conductive and comprise the inner member [see fig. 3 and assoc par]), and 
wherein the first and second integrated circuit controllers are in electrical communication via the conductive trace of the inner member (“electrical interconnection between the islands” [A. F2R technological platform p.2], [fig. 3 and assoc par]; the power is established via the power wires and electrical interconnection, and provides energy to the components (e.g., imaging elements, sandwiched ASIC, etc.)).

	Regarding claim 7, Stoute in view of Eberle ‘037 teach the intraluminal imaging device of claim 6, wherein Stoute further teaches the first and second integrated circuit controllers include an inner diameter and an outer diameter, and wherein the inner member of the flexible elongate member extends through the inner diameters of the first and second integrated circuit controllers (“Another requirement is that the circumference should be as circular as possible” [II. IVUS on Guidewire concept with optical link p.2]; “device should be powered through several insulated wires running through the guidewire. These are also used as control wires for beam-steering of the CMUT array. Inside the guidewire assembly there is space left for 8 insulated wires” [B. Concept and components p.3], [figs. 2-3 and assoc par]; the optical fiber runs through the inner diameter of the ASIC components (i.e. both distal and proximal, sandwiching the ultrasound imaging elements), and the imaging device maintains a circular cross-section and indicates the ASIC component is has a circular outer diameter [see fig. 3 reproduced below]).  

    PNG
    media_image5.png
    216
    352
    media_image5.png
    Greyscale

Annular shape ASIC with an outer diameter seen, and an inner diameter which the optical fiber and other components run through (Stoute fig. 3)

	Regarding claim 8, Stoute in view of Eberle ‘037 teach the intraluminal imaging device of claim 7, wherein Stoute further teaches the conductive trace and first and second integrated circuit controllers [see claim 1-7 rejections],
	but Stoute fails to explicitly teach the bond pads.
	However, in the same field of endeavor, Eberle ‘037 teaches the integrated circuit controllers comprise a second bond pad in contact with the conductive trace of the inner member (“a set of conductive pads 34 formed on the carrier 20…and provide a connection between the ICS’s 18 and the cable 28 that communicatively couples the IC’s18 to a signal processor located outside the patient” [col. 6, ln 12-16], [figs. 2-3 and assoc par]; The carrier 20 is the substrate on which the IC’s 18 are mounted and combined make up the electronics body 12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Stoute to include the bond pads as taught by Eberle ‘037. Percutaneous coronary intervention is a procedure for the treatment of coronary artery disease – which is the leading cause of death worldwide – but the procedure would greatly benefit from improvements in the imaging methodology used (Stoute [A. Background on Intravascular Ultrasound p.1]). Making the claimed modifications enable a means for joining the conductor lines of the electronics body to the conducting electrodes of the transducer assembly, thereby providing a signal path between the separately fabricated sections containing the integrated circuits and the transducer assembly of an ultrasound catheter (Eberle ‘037 [col. 2, ln 55-60]).

	Regarding claim 10, Stoute in view of Eberle ‘037 teach the intraluminal imaging device of claim 1, wherein Eberle ‘037 further teaches a quantity of the plurality of first bond pads equals a quantity of the plurality of ultrasound transducer elements (“the electronics body 12 and transducer assembly 14 in order to mate a set of 64 conductor lines 30 from the IC's 18 mounted upon the electronics body 12 to a set of 64 transducer contacts 32 of the transducer assembly 14 in a manner shown in FIG. 3” [col. 5, ln 63-67]; the same number of conductor lines and transducer contacts are in contact with each other)  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Stoute to include the bond pads as taught by Eberle ‘037. Making the claimed modifications enable a means for joining the conductor lines of the electronics body to the conducting electrodes of the transducer assembly, thereby providing a signal path between the separately fabricated sections containing the integrated circuits and the transducer assembly of an ultrasound catheter (Eberle ‘037 [col. 2, ln 55-60]).

	Regarding claim 11, Stoute in view of Eberle ‘037 teach the intraluminal imaging device of claim 1, wherein Stoute further teaches the first integrated circuit controller comprises a plurality of back bond pads coupled to a plurality of conductors extending along a length of the flexible elongate member (“the device should be powered through several insulated wires running through the guidewire … are also used as control wires for beam-steering of the CMUT array … distributes power to the CMUTs and multiplexes the outgoing signal” [B. Concept and components p.3]; “an oscillator ASIC [was] mounted on the studbumps” [III. Fabrication of the optical link demonstrator p.3], [fig. 6 and assoc par]; the insulated wires which run through the guidewire power the ASIC – which subsequently multiplexes to imaging elements – and CMUTS are connected to the ASIC via studbumps [see figs. 4, 6 and assoc par]), and Eberle ‘037 provides the plurality of back bond pads as provided in claim 1 above [see claim 1 rejection].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Stoute to include the bond pads as taught by Eberle ‘037. Making the claimed modifications enable a means for joining the conductor lines of the electronics body to the conducting electrodes of the transducer assembly, thereby providing a signal path between the separately fabricated sections containing the integrated circuits and the transducer assembly of an ultrasound catheter (Eberle ‘037 [col. 2, ln 55-60]).

	Regarding claim 12, Stoute in view of Eberle ‘037 teach the intraluminal imaging device of claim 1, wherein Stoute further teaches a length of the first integrated circuit controller in a longitudinal direction is 3 mm or less (“To fit all components required for IVUS with an optical link inside the small space of a guidewire is challenging. In addition to only ∅360μm available the assembly should not be longer than 3 mm” [II. IVUS on Guidewire Concept with Optical Link p.2]; Since the overall assembly (ASICs and CMUTs) are to be less than 3 mm, it necessarily follows that the first ASIC itself is less than 3 mm long).  

	Regarding claim 13, Stoute teaches a method of assembling of an intraluminal imaging devic (“an IVUS on guidewire concept with optical link” [B. Motivation for an optical data link in a guidewire p.2], [figs. 1-3 and assoc par]), comprising: 
	positioning a first integrated circuit controller at a distal portion of a flexible elongate member configured to be inserted into a body lumen within a patient, wherein the first integrated circuit controller comprises an annular shape (“the array elements are interconnected through the F2R flexible bridges with a control Application-Specific Integrated Circuit (ASIC),” [B. Concept and components p.3], [figs. 1-3 and assoc par]; (“array elements are interconnected through the F2R flexible bridges with a control Application-Specific Integrated Circuit (ASIC). The disc-shaped ASIC distributes the power to the CMUTs and multiplexes the outgoing signal” [B. Concept and Components p. 3]; [see claim 1 rejection]); 
	positioning the plurality of ultrasound transducer elements around a longitudinal axis of the flexible elongate member at the distal portion, wherein the face of the first integrated circuit controller is oriented to face the plurality of ultrasound transducer elements (“The annular CMUT array will provide side-looking IVUS.” [B. Concept and components p.3], [figs. 2-3 and assoc par]; [see claim 1 rejection]); 
	but Stoute fails to explicitly teach the plurality of bond pads.
	However, in the same field of endeavor, Eberle ‘037 teaches a plurality of first bond pads disposed on a face of the first integrated circuit controller (“the transducer assembly includes a transducer array configured in a cylindrical shape” [clm 7], [figs. 2-6 and assoc par]; “set of integrated circuits (IC's) 18 mounted upon the carrier 20.” [col. 5, ln 5-12]; bond pads are disposed on the face of the integrated circuit and communicate with the transducer array [see claim 1 rejection]); and 
	establishing electrical communication between the first integrated circuit controller and the plurality of ultrasound transducer elements by contacting each of the plurality of the first bond pads with one respective transducer element of the plurality of ultrasound transducer elements (“positioning the electronics body 12 and transducer assembly 14 in order to mate a set of 64 conductor lines 30 from the IC's 18 mounted upon the electronics body 12 to a set of 64 transducer contacts 32 of the transducer assembly 14” [col. 5, ln 55-67]; [see claim 1 rejection]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Stoute to include the plurality of bond pads as taught by Eberle ‘037. Percutaneous coronary intervention is a procedure for the treatment of coronary artery disease – which is the leading cause of death worldwide – but the procedure would greatly benefit from improvements in the imaging methodology used (Stoute [A. Background on Intravascular Ultrasound p.1]). Making the claimed modifications enable a means for joining the conductor lines of the electronics body to the conducting electrodes of the transducer assembly, thereby providing a signal path between the separately fabricated sections containing the integrated circuits and the transducer assembly of an ultrasound catheter (Eberle ‘037 [col. 2, ln 55-60]).

	Regarding claim 15, Stoute in view of Eberle ‘037 teach the method of claim 13, Stoute further teaching positioning a second integrated circuit controller at the distal portion of the flexible elongate member (“the ASIC functionality could be split up among several ASICs. They could be stacked like a sandwich.” [B. Concept and Components p.3], [figs. 2-3 and assoc par]; [see claim 2-4 rejections]), 
wherein the second integrated circuit controller comprises an annular shape (“F2R is a planar process technology where the resulting device could be folded up to fit the desired small form-factor.” [A. F2R Technological Platform p.1], [fig. 2 and assoc par]; [see claim 2-4 rejections]).

	Regarding claim 16, Stoute in view of Eberle ‘037 teach the method of claim 15, wherein Stoute further teaches the plurality of ultrasound transducer elements is formed on a flexible substrate (“F2R is a planar process technology where the resulting device could be folded up to fit the desired small form-factor.” [A. F2R Technological Platform p.1], [fig. 2 and assoc par]; [see claim 2-4 rejections]), and wherein the positioning a plurality of ultrasound transducer elements comprises: 
	positioning the flexible substrate around a longitudinal axis of the flexible elongate member between the first and second integrated circuit controllers (“the ASIC functionality could be split up among several ASICs. They could be stacked like a sandwich.” [B. Concept and Components p.3], [figs. 2-3 and assoc par]; stacking the ASICs ‘like a sandwich’ interpreted as combining the at least two ASIC components with the flexible substrate spanning longitudinally between).  
	It would have been obvious to one of ordinary skill in the art to try a configuration wherein the at least first and second ASIC define the start and end of the flexible substrate longitudinally as a finite number of possible manufacturing configurations. The position of the ASICS relative to each other and the ultrasonic transducer array represents an alternative design choice that would have been obvious to one of ordinary skill in the art that is expected to produce the same outcome in the absence of showing any criticality or unexpected results. Furthermore, it is known that there are several other advantages to the sheet approach to fabricating the transducer array; for example, fabrication on a flat surface is easier than on a curved/cylindrical surface (Eberle [col.8 ln 45-55]).

	Regarding claim 17, Stoute in view of Eberle ‘037 teach the method of claim 15, wherein Stoute further teaches the positioning the first integrated circuit controller comprises extending an inner member of the flexible elongate member through an inner diameter of the first integrated circuit controller (“optical fiber used as guidewire core” [fig. 3 inset p.3]; [see claim 5 rejection]); and
	the positioning the second integrated circuit controller comprises extending the inner member of the flexible elongate member through an inner diameter of the second integrated circuit controller (“device should be powered through several insulated wires running through the guidewire. These are also used as control wires for beam-steering of the CMUT array. Inside the guidewire assembly there is space left for 8 insulated wires” [B. Concept and components p.3], [figs. 2-3 and assoc par]; the optical fiber runs through the inner diameter of the ASIC components (i.e. both distal and proximal, sandwiching the ultrasound imaging elements) [see claim 5, 7 rejections]).  

	Regarding claim 18, Stoute in view of Eberle ‘037 teach the method of claim 17, further comprising: 
	establishing electrical communication between the first and second integrated circuit controllers (“electrical interconnection between the islands” [A. F2R technological platform p.2], [fig. 3 and assoc par]; [see claim 6 rejection]), 
	but Stoute fails to explicitly teach the bond pads.
	However, in the same field of endeavor, Eberle ‘037 teaches including contacting a second bond pad disposed on the first and second integrated circuit controllers to a conductive trace disposed on the inner member of the flexible elongate member (“a set of conductive pads 34 formed on the carrier 20…and provide a connection between the ICS’s 18 and the cable 28 that communicatively couples the IC’s18 to a signal processor located outside the patient” [col. 6, ln 12-16], [figs. 2-3 and assoc par]; [see claim 8 rejection]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Stoute to include the bond pads as taught by Eberle ‘037. Making the claimed modifications enable a means for joining the conductor lines of the electronics body to the conducting electrodes of the transducer assembly, thereby providing a signal path between the separately fabricated sections containing the integrated circuits and the transducer assembly of an ultrasound catheter (Eberle ‘037 [col. 2, ln 55-60]).

	Regarding claim 20, Stoute in view of Eberle ‘037 teach the intraluminal imaging device of claim 1, wherein Eberle ‘037 further teaches the plurality of first bond pads are arranged in the annular shape (“the gap between the radiopaque guide wire lumen 4 and both the carrier 20 and the backing material 24…ensures proper radial alignment of the conductor lines 30 and transducer contacts 32” [col. 6, ln 2-7], [figs. 2-3 and assoc par]; the bond pads are arranged about the longitudinal axis of the apparatus in an annular array/shape [see fig. 2 reproduced below]).

    PNG
    media_image6.png
    290
    828
    media_image6.png
    Greyscale

Annular arrangement of conductor lines (i.e. bond pads) (Eberle ‘037 fig. 2, annotated)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Stoute to include the bond pads as taught by Eberle ‘037. Making the claimed modifications enable a means for joining the conductor lines of the electronics body to the conducting electrodes of the transducer assembly, thereby providing a signal path between the separately fabricated sections containing the integrated circuits and the transducer assembly of an ultrasound catheter (Eberle ‘037 [col. 2, ln 55-60]).

	Regarding claim 21, Stoute in view of Eberle ‘037 teach the intraluminal imaging device of claim 1, wherein Eberle ‘037 further teaches the plurality of ultrasound transducer elements are directly adjacent to the first integrated circuit controller (“mate a set of 64 conductor lines 30 from the IC's 18 mounted upon the electronics body 12 to a set of 64 transducer contacts 32 of the transducer assembly 14 in a manner shown in FIG. 3.” [col.5, ln 55-67], [figs. 2-3 and assoc par]; the transducer elements and integrate circuit conductors are in direct contact [see figs. 2-3 and assoc par]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Stoute to include the bond pads as taught by Eberle ‘037. Making the claimed modifications enable a means for joining the conductor lines of the electronics body to the conducting electrodes of the transducer assembly, thereby providing a signal path between the separately fabricated sections containing the integrated circuits and the transducer assembly of an ultrasound catheter (Eberle ‘037 [col. 2, ln 55-60]).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stoute in view of Eberle ‘037 as as applied to claim 13 above, and further in view of Eberle et al (US7846101 B2, 2010-12-07; note that citations reference the related application US2007/0239024 A1, 2007-10-11) (hereinafter “Eberle ‘101”).

	Regarding claim 14, Stoute in view of Eberle ‘037 teach the method of claim 13, Stoute further teaches etching (“layer is subsequently patterned to serve as a two-step hard-etch mask in a later deep reactive ion etch (DRIE) step.” [A. F2R technological platform p.2]; the method comprises etching the components of the ultrasound catheter),
	but the combination of references above fails to explicitly teach etching the first integrated circuit controller into the annular shape.
	However, in the same field of endeavor, Eberle ‘101 teaches etching the first integrated circuit controller into the annular shape (“the flex circuit 2 further comprises metallic interconnection circuitry formed from a malleable metal (such as gold) deposited by means of known sputtering, plating and etching techniques employed in the fabrication of microelectronic circuits upon a chromium adhesion layer on a surface of the flex circuit 2” [col. 5, ln 22-27]; method of etching is stated as being well-known in the art, the flex circuit 2 is manufactured flat before being assembled as a cylinder, and the integrated circuits comprise a hexagonal shape of separated integrated circuit chips 6 (i.e., Fig. 3)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the combination of references above with the etching taught by Eberle ‘101. Designing and manufacturing high density ultrasound transducer arrays for intravascular imaging has limitations: signal loss may occur when capacitively coupling transducer materials to conductors, density of the ultrasound catheter interconnection circuitry (i.e. the resulting spacing of the components) is near the limits of current manufacturing, etc. (Eberle ‘101 [0007]-[0013]). Furthermore, the flexible circuit and method for fabricating an ultrasound transducer assembly facilitate the construction of individual, physically separate transducer elements in a transducer array (Eberle ‘101 [0021]).


Response to Arguments
	Applicant’s arguments, see p.1-9, filed 8/5/2022, with respect to the rejections of claims 1-2, 10-13 and 20; and claims 3-8 and 14-18 under 35 U.S.C. 103 have been fully considered. Regarding the rejection under 35 U.S.C. 103, examiner respectfully does not find applicant’s arguments to be persuasive in light of the amendments as drafted, and claim rejections under 35 U.S.C. 103 ultimately remain sustained. Upon consideration, new grounds of rejection are made in view of the following: new amendments provided by applicant and attached remarks, different interpretation of the previously applied references, and newly added claims. 
	Regarding the claim rejections under 35 U.S.C. 103, applicant argued the following:
	With respect to 35 U.S.C. § 103, the PTO provides in MPEP § 2142: 
	The examiner bears the initial burden of factually supporting any prima facie conclusion of obviousness. If the examiner does not produce a prima facie case, the applicant is under no obligation to submit evidence of nonobviousness. 
	In the present application, a prima facie case of obviousness cannot be factually supported for at least the following reasons. 
	35 U.S.C. § 103(a) provides, in part, that: 
	"A patent may not be obtained... if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time of the invention was made to a person having ordinary skill in the 
art..." (emphasis added). 
Thus, when evaluating a claim for determining obviousness, all limitations of the claim must be evaluated. Further, MPEP § 2143.03 states that "[a]ll words in a claim must be considered in judging the patentability of that claim against the prior art." Quoting In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970). 
	With respect to amended independent claim 1, Stoute and Eberle '037, even when combined, do not disclose or suggest: "An intraluminal imaging device, comprising: a flexible elongate member defining a longitudinal axis and configured to be inserted into a body lumen within a patient; an imaging assembly disposed at a distal portion of the flexible elongate member, the imaging assembly comprising: a plurality of ultrasound transducer elements disposed around the longitudinal axis; and a first integrated circuit controller in communication with the plurality of ultrasound transducer elements, wherein the first integrated circuit controller comprises annular shape and a plurality of first bond pads disposed on a face of the first integrated circuit controller, wherein the face of the first integrated circuit controller is oriented to face the plurality of ultrasound transducer elements, wherein each of the plurality of the first bond pads is in contact with one respective transducer element of the plurality of ultrasound transducer elements" (emphasis added). 
	In that regard, Stoute and Eberle '037, alone or in combination, do not disclose or suggest "wherein the first integrated circuit controller comprises annular shape and a plurality of first bond pads disposed on a face of the first integrated circuit controller, wherein the face of the first integrated circuit controller is oriented to face the plurality of ultrasound transducer elements," as recited (emphasis added). For example, the conductor lines 30 in Eberle '037 are attached to the integrated circuit (IC) 18 "via the conductive pads 34 formed on the carrier 20." Eberle '037, col. 6, lines 8-20. As shown in Figure 3 of Eberle '037 (reproduced and annotated below), the conductor lines 30 are attached to a bottom surface of the IC 18.  
 	The bottom surface of the IC 18 faces the carrier 20 and the central bore 6 in Eberle '037, rather than facing the transducer assembly 14. Stoute does not affect his deficiency. Therefore, Stoute and Eberle '307, even when combined, do not disclose or suggest all of the recited features of amended independent claim 1. Accordingly, a prima facie case of obviousness has not been established with respect to amended independent claim 1. Applicant requests that the § 103 rejection of claim 1 be withdrawn. 
	Claim 13 recites features similar to those recited in claim 1. For at least the same reasons, Stoute and Eberle '307, even when combined, do not disclose or suggest all of the recited features of amended independent claim 13. A prima facie case of obviousness has therefore not been established with respect to claim 13. Applicant requests that that the § 103 rejection of claim 13 be withdrawn. 
	Claims 2, 10-12, and 20 depend from and add additional features to independent claims 1 and 13. For at least the same reasons as described above, Stoute and Eberle '307 fail to disclose or suggest all of the features of claims 2, 10-12, and 20. Accordingly, a prima facie case of obviousness has not been established with respect to claims 2, 10-12, and 20. Therefore, Applicant requests that the § 103 rejection of claims 2, 10-12, and 20 be withdrawn.
	Claims 3-8 and 14-18 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Stoute in view of Eberle '037" and further in view of U.S. Patent No. 7,846,101 to Eberle et al. ("Eberle '101"). Claims 3-8, 10, and 14-18 depend from and add additional features to, amended independent claims 1 and 13. As established above, Stoute and Eberle '037 do not disclose or suggest all of the features of amended independent claim 1. This deficiency is not affected by Eberle '101. Thus, Stoute, Eberle'037, and Eberle '101, even when combined, do not disclose or suggest all of the features of amended independent claims 1 and 13, and therefore claims 3-8, 10, and 14-18 as well. Therefore, a prima facie case of obviousness has not been established with regard to claims 3-8, 10, and 14-18. Applicant requests that the § 103 rejection of claims 3-8, 10, and 14-18 be withdrawn.

	Applicant has argued that Stoute and Eberle ‘037 fail to teach independent claims 1 and 13, specifically the claim limitations "wherein the face of the first integrated circuit controller is oriented to face the plurality of ultrasound transducer elements," as recited in Applicant's independent claim(s) 1 and 13.  As shown above, Stoute and Eberle ‘037 is argued as indeed teaching the limitations recited in claim(s) 1 and 13. Specifically, the method and apparatus demonstrated by Stoute indicate the face of the ASIC device is oriented towards the ultrasound transducer elements. This would be obvious because the electrical communication (and other means of data/signal transmission) are established when the components are oriented towards each other [see fig. 3 reproduced below]:

    PNG
    media_image5.png
    216
    352
    media_image5.png
    Greyscale

(Stoute fig. 3)
	Furthermore, the orientation of the integrated circuit and ultrasound transducer elements is also demonstrated by Eberle ‘037, as reproduced below:

    PNG
    media_image7.png
    290
    653
    media_image7.png
    Greyscale

The ultrasound elements and integrated circuit are oriented to face each other (arrows)
 (Eberle ‘037 fig. 2)
As shown above, the face of the integrated circuit featuring conductor lines 30 (i.e. bond pads) is oriented in the along the longitudinal axis to face the transducer elements, and mate with respective elements to establish communication.
	Accordingly, the rejections to dependent claims are modified to address applicant’s amendments and the new rejections to independent claims. Besides the arguments regarding the independent claims 1 and 13, Examiner respectfully notes that there are no arguments made regarding the matter of the claim limitations in dependent claims. There are no further arguments presented; hence, the further rejections of claims 1-8, 10-18 and 20 under 35 U.S.C. § 103 are sustained. New claim 21 is rejected as argued above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793